PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_03_EN.txt. 183

DISSENTING OPINION OF MM. SCHÜCKING
AND JONKHEER VAN EYSINGA.

{ Translation.

The undersigned are unable to concur in the Order made
by the Court. -

They would recall that when, after the World War, Ger-
many was obliged to cede to Poland a considerable part of
her territory inhabited to a large extent by persons of German
race, Poland, for her part, accepted and agreed to embody
in a treaty with the Principal Allied and Associated Powers
such provisions as those Powers deemed necessary to protect
the interests of inhabitants of Poland who differ from the
majority of the population in race, language or religion
(Art. 93 of the Treaty of Versailles. of June 28th, 1919).
Effect was given to the obligation accepted by Poland by
means of the Treaty of Minorities signed the same day. This
Treaty prescribes equal treatment for Polish nationals belong-
ing to the majority and those belonging to the minority,
and this régime of equality is placed under the guarantee
of the League of Nations. Supervision of this régime is
entrusted ‘to Members of the Council of the League of Nations,
who are entitled if necessary to refer any matters observed
by them to the Council or to the Permanent Court of Inter-
national Justice (Art. 7, 8 and 12 of the Minorities Treaty).
Resolutions of the Council of the League of Nations adopted
in 1920, and subsequently modified on various occasions,
provide for minorities’ committees appointed from amongst
the Members of the Council which are to deal with private
petitions in connection with the minority régime.

In the present case, violations of the Minorities Treaty,
resulting from the application of the Polish law of Decem-
ber 28th, 1925, concerning the carrying out of the agrarian
reform—which law, according to the Member of the Council
who has applied to the Court, is not in itself inconsistent
with the Minorities Treaty—have formed the subject, first, of
private petitions, next of recourse to the Council by one of
its Members, and finally of recourse to the Permanent Court
of International Justice by the same Member of the Council
(Germany).

The complaint addressed to the Council by this Member
was examined most carefully by a committee consisting of
the representatives on the Council of Great Britain, Italy
and Japan, of which committee M. Nagaoka was the spokes-
man. ‘This Committee, in close collaboration with both the

12
DISSENTING OPINION OF MM. SCHUCKING AND V. EYSINGA 184

Member of the Council who had drawn the Council’s atten-
tion to the violations of the Minorities Treaty and Poland,
devoted no less than twenty-one meetings to the matter in
question. It appears from its report that, in so far as con-
cerns the rate of application of the agrarian reform in the
voivodeships of Posnania and Pomerelia to the majorities
and the minorities respectively, it was able to take as its
basis the data established by a Minorities Committee on which
sat the representatives of Persia, Great Britain and Italy,
and which had studied in 1930 and 1931 the petitions above
mentioned addressed to the League of Nations by Polish
citizens members of minority.

These data show in the case of the voivodeship of Posna-
nia that whilst 65% of the total area of estates belonged
to members of the majority and 35% to the German minor-
ity, the contribution to the agrarian reform of the majority
for 1926-1929 was only 49.9% and that of the German
minority 50.1%. The corresponding figures for the voivode-
ship of Pomerelia are 39.3% and 60.7%, and 27.2% and
72.8%. These figures show a considerable disparity between
the area of the estates contributed for the purposes of the
reform by landowners belonging to the majority and the
area of the estates contributed by members of the minority.

The conclusion of the 1930-1931 Minorities Committee was
that this disparity, which was inconsistent with the equal
treatment provided for by Articles 7 and 8 of the Minorities
Treaty, should be eliminated. When the Nagaoka Committee,
at the end of 1932, prepared its report to the Council, it
was able to record some improvement, but nevertheless the
disparity unfavourable to the German minority still amounted
to 5,500 hectares in the voivodeship of Posnania and 3,900
hectares in the voivodeship of Pomerelia, ie. a total for the
two of 9,400 hectares. The Nagaoka Committee accordingly
proposed the suspension of all measures in application of
the previous ‘nominal lists’ pending complete rectification
of the disparity noted, ie. that the actual expropriation of
the 5,500 hectares in the voivodeship of Posnania and the
3,900 hectares in the voivodeship of Pomerelia, thus tem-
porarily suspended, should not take place until such time ‘as
it could be applied without again leading to disparity between
the respective contributions of majority and minority land-
owners to the agrarian reform. It seems clear that this
suspension would after some time rectify. the disparity between
the respective contributions of the minority and of the major-
ity to the agrarian reform and that it would by no means
paralyze the carrying out of the Polish law of 1925; the
result of the suspension would simply be that the normal
proportion of the estates to be contributed by the majority

13
DISSENTING OPINION OF MM. SCHUCKING AND V. EYSINGA 185

landowners would be restored before minority estates were
once more called upon to contribute to the agrarian reform.

The three representatives on the Nagaoka Committee did
not conceal the fact that the solution proposed by them
“was not in itself likely to give full and entire satisfaction to
every one of the minority landowners, the more or less exces-
sive expropriation of whose land had led to the general disparity
which had to be rectified. In this sense, the Nagaoka Committee
was justified in pointing out that its proposal was not a strictly
juridical one. It is, moreover, well known that the representa-
tive of the Member of the Council who drew the Council’s
attention to the violation of the Minorities Treaty held that
he could not accept the proposal of his three colleagues and
had recourse, pursuant to Article 12, paragraph 3, of the
Treaty of Minorities, to the other organ of the League of
Nations which is called upon to guarantee the protection of
minorities in Poland, namely, the Permanent Court of Inter-
national Justice.

The subject of the dispute submitted to the Court is the
same as that which had occupied the Minorities Committee
of the Council in 1930 and 1931, and which was brought
to the attention of the Council by one of its Members in
1932. The*issue is still that of violations of the Minorities
Treaty committed by the Polish authorities in the execution
of the agrarian reform law of December 28th, 1925, to the
detriment of Polish nationals of German race. The execution
of this law is a continuous administrative process. A period
of several years may intervene between the time when a
given minority estate is placed on the so-called nominal list,
and the time when it begins to be worked by the new
settlers. Moreover, fresh cases of expropriation are constantly
being initiated; the Nagaoka Committee had before it some
cases with which the Minorities Committee of 1930 and 1931
had not been acquainted; and similarly the Court has to
consider cases of which the Nagaoka Committee was neces-
sarily ignorant. ‘The various questions” raised, as we read
in the letter of January igth, 1932, in which one of the
Members of the Council brings the matter before that body,
under Article 12, paragraph 2, of the Minorities Treaty (Ofi-
cial Journal of the League of Nations, 1932, p. 1424), and
“the violations of the Treaty of June 28th, 1919, committed
to the detriment of Polish nationals of German race” men-
tioned in the Application instituting proceedings, are so many
expressions denoting the same attitude which is made up of
a number of individual acts, developing gradually, until
they achieve their complete effect, and having their volume
constantly augmented by fresh acts of the same description.

14
DISSENTING OPINION OF MM. SCHUCKING AND V. EYSINGA 186

It is the incompatibility of this attitude with the terms of the
Minorities Treaty that the Member of the Council seeks to demon-
strate to the Court, and it is the further persiste ce in this attitude
which the request for interim measures of protection seeks to
arrest, pending the Court’s decision on the merits. The effect of
the interim measures would be, inter alia, to prevent any expro-
priations which may have been previously initiated by entries
in a nominal list, from being made definitive—a contingency
which is by no means hypothetical, as is shown by the cases
instanced by the German Government’s Agent.

This conception of the subject of the dispute cannot be
upset by deducing an interpretation of the Application insti-
tuting proceedings—as the Polish Government’s Agent has
done—-from the emphasis he has placed on the past tense in
the word “committed”. Having regard to the continuous
character of the .acts impeached, the undersigned consider
that any attempt to read into the words formulating the
object of the dispute, in the Application instituting proceed-
ings, a..definite distinction between acts which have already
been accomplished and those which belong to the future,
would be an utter distortion of the clear meaning of the applic-
ation. It would also be entirely inadmissible to construe the
Application instituting proceedings as meaning that it was the
intention of the Member of the Council, who was impelled
to draw the Court’s attention to the illegal character of certain
previous entries in the nominal lists, to refrain from contending
that any action taken im the future to give effect to the
expropriation already initiated was also illegal.

In submitting the application on the merits, the Member of
the Council had to consider two facts, the importance of
which must not be under-estimated when considering. the
expediency of the request for the indication of interim meas-
ures. First, the rate of execution of the agrarian reform law
of 1925 had been so far relaxed that, even if the Polish
authorites had desired to do their utmost to restore within
a short time the balance in the contributions made respectively
by the majority and the minority to the agrarian reform,
the process of restoration would have required a considerable
time. For, though Article 11 of the law provides for an area
of 200,000 hectares to be sub-divided in 1933, this figure is
very far from having been attained, and the nominal list
published by the Polish Government on March 31st, 1933, only
affects an area of 2,475 hectares.

Secondly, the Member of the Council who brought the
matter before the Court had to consider the fact that the
year 1033 did not reveal any progress towards a restoration
of equilibrium. The undersigned;point out in this connection

15
DISSENTING OPINION OF MM. SCHUCKING AND V. EYSINGA 187

that, according to the oral statement of the Polish Govern-
ment’s Agent at the public sitting on July Igth, 1933, the
respective contributions of the Polish and German estates to
the agrarian reform in 1933—taking count of voluntary sub-
divisions of estates—were as follows: in the voivodeship of
Posnania, Polish estates contribute 65.2%, German estates,
34.8 % : in Pomerelia, Polish estates contribute 39.8%, German
estates 60.2%. These figures show that, though the percent-.
ages for 1933 correspond to the percentages of the total areas
owned by the majority and the minority respectively, and
even though they are very slightly in favour of the minority,
it is none the less true that, in practice, the year 1933 will
witness no progress whatever towards the restoration of the
balance, so that Poland is doing practically nothing during the
present year to effect that rectification which was described as
necessary by the Minorities Committee of the Council in 1930
and 1931. .

Having regard, on the one hand, to this absence of co-opera-
tion with a view to restoring that equilibrium so essential
for the equality of treatment which is aimed at by the Minor-
ities Treaty, and having regard also to the fact that minority
estates which had previously been entered in the nominal
lists are still being expropriated, and, hence, that infractions
of the Minorities Treaty are still occurring, while at the same
time the retarded rate of execution of the agrarian reform
makes it difficult to restore the balance between the majority
and the minority, the Member of the Council in question
asked the Court to indicate, as an interim measure of pro-
tection under Article 41 of the Statute, a suspension of the
very same kind which the Nagaoka Committee of the Council
had proposed in December 1932, as a definitive solution of
the infractions that had then been pointed out.

The undersigned are of opinion that the Court has before
it a typical case in which interim measures would be entirely
appropriate to preserve the rights of the German minority
in Poland. They consider that the effect of such measures of
protection would be considerably to facilitate the reparation
of these rights, by their preservation, rather than by compen-
sation for their loss. They are even of opinion that, if no
Member of the Council had made a request. for interim meas-
ures of protection, the Court should have indicated such
measures proprio motu, availing itself of the powers conferred
upon it by Article 41 of the Statute (see also Art. 57 of the
Rules of Court).

The undersigned are also of opinion that, before the Court
can give a decision one way or the other, on an application
by a Member of the Council for the indication of interim

16
DISSENTING OPINION. OF MM. SCHÜCKING AND V. EYSINGA 188

measures, where the said Member has applied to the Court
under Article 12 of the Minorities Treaty, the Court must first :
decide whether an application made under paragraph 3 of the
said Article 12 can furnish legitimate ground for such a
request for the indication of interim measures. Poland has
denied that it can do so; after careful consideration, the
undersigned state that they do not agree with this view; but
they are of opinion that it is not necessary in the present
dissenting opinion to go into that question in greater detail.

(Signed) W. SCHUCKING.

( ,, ) v. EYsINGA.

17
